Citation Nr: 1434791	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, claimed as a lumbar fracture with spondylolisthesis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1972 to December 1977 and from December 1978 to December 1980 and from April 1982 to July 1987 and from December 1987 to August 1989.  Prior to her fourth and final period of active service, the Veteran had reserve component service, including periods of active duty for training (ACDUTRA), during periods when she was not performing active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the RO (via video conference) as to her petition to reopen her claim for service connection for a lumbar fracture with spondylolisthesis.  A transcript of that hearing has been associated with the claims file.  Since the VLJ who conducted the November 2010 hearing retired, in March 2012, the Board sent a letter to the Veteran to clarify whether she wanted to attend another hearing.  The Veteran responded to the Board's March 2012 letter indicating that she wanted another hearing.  

In May 2012, the case was remanded to afford the Veteran another hearing.  In August 2012, the Veteran testified before the undersigned Acting VLJ.  A transcript of that hearing is also included in the claims file.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of such evidence.  Moreover, the Veteran submitted additional evidence to the Board in July 2014.  Although the Veteran did not waive RO consideration of this evidence, the Board finds no prejudice to the Veteran in the issuance of this decision as the Board is granting the full benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In characterizing the claim on appeal, the  Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for her lumbar fracture with spondylolisthesis on the basis that there was no medical evidence linking her disability to service.  

As there was a diagnosis of a lumbar fracture with spondylolisthesis at the time of the previous final decision, the same current diagnosis cannot constitute a different diagnosed disease or injury.  In sum, the Board finds that the Veteran's current claim for service connection is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoporosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2010 Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for a lumbar fracture with spondylolisthesis as new and material evidence had not been received; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the June 2006 rating decision denying the claim of service connection for lumbar fracture with spondylolisthesis relates to unestablished facts necessary to substantiate the claim.

3.  Resolving all doubt in favor of the Veteran, a lumbar fracture with spondylolisthesis is related to or caused by active duty service.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a lumbar fracture with spondylolisthesis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a lumbar fracture with spondylolisthesis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   

3.  The criteria for a grant of service connection for a lumbar fracture with spondylolisthesis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to reopen and grant service connection for a lumbar fracture with spondylolisthesis constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen her claim for service connection for a lumbar fracture with spondylolisthesis.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied the Veteran's claim for service connection for a lumbar fracture with spondylolisthesis in an April 2002 rating decision.  The RO considered the Veteran's service treatment records including a February 1989 service examination prior discharge.  The RO determined that this evidence showed  no diagnosis of or treatment for a lumbar fracture with spondylolisthesis.  As such, there was no basis for awarding service connection as there was no evidence of this disability during service.  

The Veteran filed a notice of disagreement in March 2003.  The RO issued a statement of the case (SOC) in November 2003, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in December 2003.  The RO issued a supplemental SOC in September 2004.  However, in October 2005, the Veteran withdrew her appeal for the denial of service connection for a lumbar fracture with spondylolisthesis.  Subsequently, in March 2006, the Veteran filed a claim to reopen her claim for service connection, which was denied in a June 2006 rating decision because new and material evidence had not been submitted.  The Veteran was notified of this determination in July 2006.  However, she did not initiate an appeal from this decision and new and material evidence was not received within one year.   Under these circumstances, the June 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.    

The Veteran filed her current claim to reopen in December 2008.  Evidence received since the June 2006 rating decision consists of a December 2008 employer statement, additional VA treatment records, Worker's Compensation records, Veterans Health Administration (VHA) opinions, private treatment records and an August 2012 private medical opinion.  In pertinent part, the August 2012 private opinion found that it was as likely as not that the Veteran's current low back disability was related to her active service.  

The Veteran also submitted statements and testified at two Board hearings.  In those statements and at the hearings, she described how she fell and slipped on ice while in service injuring her low back and that she had experienced symptoms since that incident through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the June 2006 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the prior denial was on the basis that the Veteran's lumbar fracture with spondylolisthesis did not occur in nor was caused by active military service.  The newly submitted evidence, specifically the Veteran's statements and hearing testimony and the August 2012 private opinion establishes that the Veteran's lumbar fracture with spondylolisthesis is etiologically related to service.  This evidence is new as it was not before the RO at the time of prior final June 2006 denial and its material as it is not redundant of evidence already in the record in June 2006, and relates to the unestablished fact of whether the Veteran has a current low back disability that was incurred in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a lumbar fracture with spondylolisthesis is reopened.  38 U.S.C.A. § 5108.

Service Connection

In light of reopening the claim for service connection for a lumbar fracture with spondylolisthesis, the Board now turns to whether service connection is warranted.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).      

Service treatment records, including the February 1989 service discharge examination, were negative for complaints, treatments, or diagnoses related to a back disability.  The Board also notes that at the November 2010 hearing, the Veteran stated that she never sought any treatment for her back disability during service.  

Post-service treatment records include a November 1992 VA X-ray report of the lumbar spine that revealed grade II spondylolisthesis on L5 on S1 with bilateral pars interarticularis fractures.  An April 1993 VA magnetic resonance imaging report (MRI) also diagnosed the Veteran with Grade II spondylolisthesis of L5 on S1 with associated bilateral spondylolisthesis of L5 on S1 with associated spondylolysis of L5, degenerative changes involving the L5-S1 intervertebral disk with broad based posterior disk bulge, but no evidence of central stenosis, foraminal stenosis, or herniated nucleus pulpous.  

A July 1993 Worker's Compensation record initially denied the Veteran's claim that her back problems were due to her employment.  However, according to the Veteran's statement in May 2010, she was awarded Worker's Compensation in December 1994 but since her condition was preexisting, "I lost about 75% of my claim due to prior pain and prior fractures."  
 
In support of her claim, the Veteran submitted a December 2008 employer's statement, which provided that the Veteran was unable to continue her contract to construct shipping crates in 1990 after three months due to her severe back pain.  

In May 2011, the Board referred this case for a medical expert opinion with the VHA.  In July 2011, the Board received the VHA medical opinion.  The examiner  determined that the Veteran's low back disability was not related to service, but also indicated that the Veteran's current pain may be related to her in-service fall as described by the Veteran.  Given the contradictions, in September 2011 the Board determined that additional clarification was necessary prior to the adjudication of the Veteran's claim and returned the claims file to VHA.  In October 2011, a second VHA medical opinion was provided to the Board.  Essentially, in the addendum opinion, the examiner found that the Veteran's current low back disability was not related to her active duty service or secondary to her urticaria.  

In a November 2011 informal hearing presentation, the Veteran's representative argued that the VHA medical opinions were insufficient for evaluation purposes because the Minneapolis VA treatment records from 1992 to 1993 were pertinent to the claim and were not available for review, and the opinion from the July 2011 letter is not supported by adequate reasons and basis.  The Veteran's representative concluded that neither VHA medical opinions addressed the issue of the claim adequately and continued to lack the medical evidence necessary to determine the matter.  

However, before the claim was decided, the VLJ who presided over the video conference hearing retired from the Board, and the Veteran was afforded another hearing in August 2012.  At the hearing, the Veteran submitted a private medical opinion that stated that the Veteran's spondylolisthesis is just as likely as not incurred prior to the Veteran's discharge from the Navy.  The private medical examiner stated that he had the opportunity to review the Veteran's medical history including X-rays and MRI reports from 1992 and 1993.  The private medical examiner noted that the Veteran began experiencing severe back pain less than one year after discharge from active duty, and the findings of degenerative changes on MRI make it more likely than not that it was acquired before 1989, or before her discharge from active duty.  The private medical examiner based his opinion on the close proximity of her current back condition to leaving active duty, and the lack of any other injury or activity following active duty.  

Therefore, based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a lumbar fracture with spondylolisthesis have been met.  An August 2011 private medical examiner found that it was as likely as not that the Veteran's current back condition was related to her active duty service.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the Veteran has consistently reported that her back symptoms began in service and have continued since that time.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a lumbar fracture with spondylolisthesis is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received; the claim for service connection for a lumbar fracture with spondylolisthesis is reopened.

Service connection for a lumbar fracture with spondylolisthesis is granted.  




____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

  
Department of Veterans Affairs


